Citation Nr: 0523896	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-17 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

5.  Entitlement to a disability rating in excess of 
60 percent for status post lumbar laminectomy.

6.  Entitlement to a disability rating in excess of 
40 percent for prostatitis.

7.  Entitlement to a disability rating in excess of 
20 percent for bilateral hearing loss.

8.  Entitlement to a compensable disability rating for a 
right toe condition.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and from September 1950 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
hypertension, and determined that new and material evidence 
had not been received to reopen the claims for service 
connection for heart, pulmonary, and skin disorders.  The RO 
also denied entitlement to a rating in excess of 40 percent 
for the low back disorder, a rating in excess of 20 percent 
for prostatitis, and a compensable rating for the right toe 
condition.  In addition, the RO increased the rating for 
bilateral hearing loss from zero to 10 percent.  The veteran 
perfected an appeal of that decision.

In a September 2001 rating decision the RO increased the 
rating for the low back disability from 40 to 60 percent, and 
increased the rating for bilateral hearing loss from 10 to 
20 percent.  In a September 2002 rating decision the RO 
increased the rating for prostatitis from 20 to 40 percent.  
The veteran has not withdrawn his appeal of the ratings 
assigned for those disabilities, and contends that higher 
ratings are warranted.  The Board finds, therefore, that 
these issues remain in contention.

In the September 2002 rating decision the RO also denied 
entitlement to service connection for diabetes mellitus 
because the veteran failed to appear for a medical 
examination.  The veteran did not appeal that decision.  The 
available VA treatment records indicate, however, that he 
received treatment for diabetes, and his discharge 
certificate shows that he served in Vietnam and received the 
Combat Infantryman Badge.  In his June 2005 written arguments 
the veteran's representative again raised the issue of 
entitlement to service connection for diabetes mellitus.  The 
veteran has also raised the issue of entitlement to service 
connection for tinnitus and vertigo, which he claims are 
secondary to his service-connected hearing loss.  These 
issues have not yet been adjudicated by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

Additionally, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
in December 2001.  In correspondence received in July 2002, 
he withdrew this claim.  The veteran's representative has 
again raised the issue of the veteran's entitlement to TDIU.  
As this issue has not yet been adjudicated by the RO, it also 
is referred to the RO for appropriate action.  Id.

The issues of entitlement to service connection for 
hypertension; whether new and material evidence has been 
received to reopen a claim for service connection for a heart 
disorder; entitlement to a disability rating in excess of 
60 percent for status post lumbar laminectomy; and 
entitlement to a compensable disability rating for a right 
toe condition.  These issues are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
AMC will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence.

2.  In a June 1971 rating decision the RO denied entitlement 
to service connection for a pulmonary disorder.  The veteran 
was notified of that decision and did not appeal.

3.  The evidence received subsequent to the June 1971 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
pulmonary disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

4.  In a June 1971 rating decision the RO denied entitlement 
to service connection for a skin disorder.  The veteran was 
notified of that decision and did not appeal.

5.  The evidence received subsequent to the June 1971 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
skin disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

6.  The veteran's prostatitis is manifested by urinary 
frequency with a daytime voiding interval of less than one 
hour and awakening at night to void five or more times, 
without obstructed voiding requiring the use of an appliance 
or the wearing of absorbent materials that must be changed 
more than four times a day.

7.  The average puretone threshold in the left ear is 
60 decibels, with speech discrimination ability of 
68 percent, and the average puretone threshold in the right 
ear is 66 decibels, with speech discrimination ability of 
68 percent.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision in which the RO denied 
entitlement to service connection for a pulmonary disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 19.153 (1971); 38 C.F.R. 
§ 3.156 (1996).

2.  The June 1971 rating decision in which the RO denied 
entitlement to service connection for a skin disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 19.153 (1971); 38 C.F.R. 
§ 3.156 (1996).

3.  The criteria for a schedular disability rating in excess 
of 40 percent for prostatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115, 
Diagnostic Code 7527 (2004).

4.  The criteria for a schedular disability rating in excess 
of 20 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).
Duty to Notify

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in March and September 
2002.  In those notices the RO informed him of the specific 
evidence required to establish entitlement to service 
connection, including the definition of new and material 
evidence, and entitlement to higher ratings.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
additional evidence that was relevant to the claims.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.

Although the March and September 2002 notices were sent 
following the March 1998 decision, the veteran has had more 
than three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Regarding the claims for higher ratings for 
prostatitis and hearing loss, following the issuance of the 
notices the RO obtained additional evidence and re-
adjudicated the substantive merits of those claims in a 
September 2002 supplemental statement of the case.  In re-
adjudicating the claims the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  The Board finds, therefore, that the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because his claim was re-adjudicated, based on all 
the evidence of record, following the issuance of the notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The veteran's representative contends that all of the 
remaining issues on appeal must be remanded because the RO 
failed to issue a supplemental statement of the case 
pertaining to the remaining issues following the October 1998 
statement of the case, although additional, relevant evidence 
was received.  As will be shown below, however, the Board has 
found that new and material evidence has been received, and 
reopened the claims for service connection for pulmonary and 
skin disorders.  Prior to considering the substantive merits 
of the claims, the Board is remanding those issues to the RO 
in order to fulfill the duty to assist in obtaining evidence 
to substantiate the claims.  The Board finds, therefore, that 
the RO's failure to issue a supplemental statement of the 
case regarding the claims for service connection for 
pulmonary and skin disorders is not prejudicial to the 
veteran.  Mayfield, 19 Vet. App. at 120.
Duty to Assist

Regarding the claims for higher ratings for prostatitis and 
hearing loss, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's VA treatment records and 
provided him VA medical examinations in December 1997, 
October and November 1999, and June 2002.  The RO also 
obtained a copy of his claims file from the Social Security 
Administration (SSA).  The veteran and his representative 
have been given the opportunity to submit evidence and 
argument, and have done so.  He has not alluded to the 
existence of any other evidence that is relevant to these 
claims.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).

New and Material Evidence
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1971).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1997).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

As an initial matter the Board notes that in a September 1994 
rating decision the RO denied entitlement to service 
connection for pulmonary and skin disorders, which the 
veteran claimed to be caused by Agent Orange exposure in 
Vietnam.  Although the veteran perfected an appeal of that 
decision, he subsequently withdrew that appeal and filed a 
subsequent claim, which resulted in the denials currently on 
appeal.  The September 1994 rating decision is, therefore, 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  In the September 1994 rating decision, 
however, the RO denied service connection for pulmonary and 
skin disorders based only on the presumptive provisions 
applicable to veterans exposed to Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2004).  In adjudicating the claim for service connection 
based on Agent Orange exposure the RO treated that claim as a 
new claim, based on an intervening change in the law, that 
being the statute and regulation providing for a presumption 
of service connection based on Agent Orange exposure.  See 
Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994), cert. denied 513 U.S. 810 (1994) (the 
issue of new and material evidence does not apply if there is 
a change in the law that creates a new basis of entitlement).  

A review of the analysis in the September 1994 rating 
decision discloses that the RO did not consider the issue of 
direct service connection, which is the issue currently on 
appeal, or determine whether any evidence submitted since 
June 1971 was new and material regarding the issue of direct 
service connection.  The Board finds, therefore, that the 
finality of the September 1994 rating decision has no bearing 
on the instant appeal, and that the Board must consider all 
evidence received since June 1971 in determining whether new 
and material evidence has been received.  

The veteran initially claimed entitlement to service 
connection for bronchial asthma in January 1971, and a skin 
disorder in April 1971.  In conjunction with those claims the 
RO obtained his service medical records.  The records 
pertaining to his initial period of service from October 1942 
to January 1946 indicate that he was treated for asthma, but 
do not provide any details regarding the treatment, and do 
not show any reference to a skin disorder.  The records 
pertaining to his service from September 1950 to January 1971 
did not document any complaints or clinical findings 
regarding a pulmonary or skin disorder.  Those records, 
however, did not include the report of the examination 
conducted in June 1970 for his retirement from service.

During a March 1971 VA examination the veteran reported 
having a rash, and apparently reported having asthma.  The 
examination revealed a skin rash, which the examiner 
diagnosed as tinea versicolor.  The examination of the lungs 
was normal, as was a chest X-ray, and the examiner provided a 
diagnosis of a history of asthma.

Based on the evidence shown above, in the June 1971 rating 
decision the RO denied entitlement to service connection for 
tinea versicolor and asthma.  The reason for the denial is 
not clear from the rating decision.  The veteran was notified 
of the June 1971 decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1971).  

The evidence received following the June 1971 rating decision 
includes the report of the June 1970 examination for the 
veteran's retirement from service, which the RO received in 
February 1972.  In conjunction with that examination he 
reported having had a skin disease and asthma, and the 
physical examination resulted in diagnoses of tinea 
versicolor of the back and neck and mild bronchial asthma.

The report of the separation examination is new, in that that 
evidence was not considered in the June 1971 decision.  The 
evidence is also material because it bears directly and 
substantially on the issues on appeal, that being whether the 
veteran incurred a skin or pulmonary disorder during service.  
The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for skin and pulmonary disorders is reopened.

Increased Ratings
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Prostatitis

According to Diagnostic Code 7527, injuries, infections, and 
hypertrophy of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  In evaluating a disability as voiding 
dysfunction, the disability is to be rated based on urine 
leakage, frequency, or obstructed voiding.  Urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day 
warrants a 60 percent rating.  For urinary frequency, a 
maximum 40 percent rating is applicable if the daytime 
voiding interval is less than one hour, or the veteran 
awakens at night to void five or more times per night.  For 
obstructed voiding, the regulation provides a maximum 
30 percent rating for urinary retention requiring 
intermittent or continuous catheterization.  A maximum 
30 percent rating also applies for a urinary tract infection 
if the veteran suffers recurrent symptomatic infections 
requiring drainage/frequent hospitalization (more than two 
times a year) and/or requiring continuous intensive 
management.  38 C.F.R. §§ 4.115a, 4.115b (2004).

In the September 2002 rating decision the RO increased the 
rating for prostatitis to 40 percent.  Although the RO rated 
the disability under Diagnostic Code 7512, which pertains to 
chronic cystitis, and not Diagnostic Code 7527, chronic 
cystitis is also rated based on voiding dysfunction.  Whether 
the disability is rated under Diagnostic Code 7512 or 
Diagnostic Code 7527 has no bearing, therefore, on the 
assigned rating.  In awarding the 40 percent rating the RO 
found that the veteran had a daytime voiding interval of less 
than one hour and based the rating on urinary frequency.

According to the rating schedule, a 60 percent rating is 
applicable if the urinary disorder is manifested by urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  The evidence does not show that the veteran 
has to use an appliance or any absorbent materials.  The VA 
medical examinations and the VA treatment records reveal that 
the prostatitis is manifested by urinary frequency, not urine 
leakage.

The medical evidence indicates that the veteran had a 
cystopunch applied in August 2002 due to obstructive 
uropathy.  The veteran's representative contends that the 
cystopunch is an "appliance" warranting a 60 percent 
rating.  According to the medical records, however, the 
cystopunch was applied temporarily due to a urinary 
obstruction, not urine leakage.  The rating schedule provides 
a maximum 30 percent rating for obstructed voiding.  None of 
the evidence indicates that the veteran uses an appliance 
appropriate for urinary leakage, frequency, or incontinence.  
The Board finds, therefore, that the criteria for a higher 
schedular rating are not met, and that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 40 percent for prostatitis.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  However, although the veteran is unemployed, the 
evidence establishes that this is due to multiple 
disabilities.  The evidence does not show that the veteran's 
prostatitis, in and of itself, interferes markedly with 
employment, beyond that contemplated by the schedular rating 
presently assigned.  Moreover, there is no evidence of 
frequent periods of hospitalization due to this condition.  
Thus, referral for extraschedular consideration is not 
warranted.  With respect to his contention that he is 
unemployable due to service-connected disabilities, that 
matter has been referred to the RO for appropriate action.
Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Subsequent to 
the veteran's March 1997 claim for an increased rating, the 
section of the Rating Schedule pertaining to the evaluation 
of hearing loss was revised effective June 10, 1999.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87 (2004)).  The Board notes, however, 
that in comparing the rating criteria for evaluating hearing 
loss in the old and revised regulations, as they pertain to 
the veteran's appeal, no material change in the rating 
criteria is shown.  The Board also finds that because there 
is no material difference in the regulations in terms of 
evaluating the hearing loss disability based on average 
puretone decibel thresholds and speech discrimination 
ability, as applied in the veteran's appeal, neither version 
of the rating criteria is more favorable to him.  VAOPGCPREC 
3-2000.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).  

Audiometric testing conducted in conjunction with the 
veteran's claim for an increased rating revealed the 
following average puretone decibel thresholds (APDT) and 
speech discrimination ability (Speech%):

Date			Right Ear 					Left Ear
		APDT		Speech%			APDT		Speech%
12/97		57		76				53		78
10/99		63		70				58		72
6/02		66		68				60		68

By considering the test results that are most favorable to 
the veteran, the evidence does not indicate that the criteria 
for a rating in excess of 20 percent are met.  A 20 percent 
rating is assigned for bilateral defective hearing where the 
puretone threshold average in one ear is 66 decibels, with 
speech recognition ability of 68 percent correct (Level VI), 
and in the other ear the puretone threshold average is 
60 decibels, with speech recognition ability of 68 percent 
correct (Level V).  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2004).  The Board finds, therefore, 
that the schedular criteria for a disability rating in excess 
of 20 percent are not met, and that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for bilateral hearing loss.  Regarding an extra-
schedular rating, the evidence does not show that the 
veteran's hearing loss, in and of itself, interferes markedly 
with employment, beyond that contemplated by the schedular 
rating presently assigned.  Moreover, there is no evidence of 
frequent periods of hospitalization due to this condition.  
Thus, referral for extraschedular consideration is not 
warranted.  With respect to his contention that he is 
unemployable due to service-connected disabilities, that 
matter has been referred to the RO for appropriate action.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a pulmonary disorder is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened.

The claim of entitlement to a disability rating in excess of 
40 percent for prostatitis is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for bilateral hearing loss is denied.


REMAND

A review of the claims file shows that evidence that is 
relevant to the remaining issues on appeal, including a copy 
of the veteran's SSA claims file, was received subsequent to 
the issuance of the statement of the case.  The RO has not, 
however, considered that evidence in determining entitlement 
to the benefits sought by the veteran, or issued a 
supplemental statement of the case that addresses that 
evidence.  The Board finds, therefore, that remand of the 
issues of service connection for hypertension; whether new 
and material evidence has been received to reopen a claim for 
service connection for a heart disorder; entitlement to a 
disability rating in excess of 60 percent for status post 
lumbar laminectomy; entitlement to a compensable disability 
rating for a right toe condition; and entitlement to service 
connection for pulmonary and skin disorders must be remanded.

The veteran claims to have received treatment for all of the 
claimed disabilities from the VA medical center (MC) since 
1971.  The VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The available evidence indicates that he has received 
treatment for chronic obstructive pulmonary disease or 
emphysema since at least October 1981.  He was also found to 
have asthma while in service.  It is not clear from the 
available evidence, however, whether the currently diagnosed 
pulmonary disorder is related to the disorder noted during 
service, or was caused by his long history of smoking.  The 
available evidence also shows that the veteran was found to 
have tinea versicolor in service, and following his 
separation from service.  The evidence does not show, 
however, whether he currently has a skin disorder that is 
related to service.  The Board finds, therefore, that VA 
examinations and medical opinions are required regarding 
these issues.

Regarding the claim for an increased rating for a right toe 
condition, the Board notes that the veteran has not been 
provided a VA examination pertaining to the feet since 
December 1997.  In order to determine the current severity of 
the foot disability, a current examination is required.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in San Juan, Puerto Rico.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination in order 
to determine the etiology of his chronic 
obstructive pulmonary disease.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  
Based on the results of the examination, 
review of the veteran's medical records, 
and sound medical principles, and not on 
the veteran's reported history, the 
examiner should provide an opinion on 
whether any currently diagnosed pulmonary 
disorder is related to the bronchial 
asthma documented during service.

3.  After the development requested in 
the first paragraph has been completed to 
the extent possible, the RO should 
provide the veteran a VA medical 
examination in order to determine whether 
he currently has a skin disorder that is 
related to the tinea versicolor diagnosed 
during and shortly after his separation 
from service.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

4.  The RO should provide the veteran a 
VA medical examination in order to 
determine the current severity of his 
right foot disability.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that includes all the evidence received 
since the statement of the case was 
issued and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


